Citation Nr: 0931798	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection to a bilateral eye 
disorder, other than bilateral senile cataracts, claimed as 
diabetic retinopathy and/or refractive error, to include as 
secondary to diabetes mellitus, type 2.

2.  Entitlement to service connection for hypertension, to 
include as due to involvement in Project Shipboard Hazard and 
Defense and/or as secondary to diabetes mellitus, type 2.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to service connection for 
hypertension is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service treatment records do not show 
evidence of any eye disorder in service or at service 
separation.

2.  Service connection for bilateral senile cataracts was 
granted by a December 2006 rating decision. 

3.  An objective diagnosis of diabetic retinopathy is not of 
record.

4.  Refractive error is not a disability for which VA 
compensation benefits may be awarded.  

5.  The veteran's bilateral hearing loss is manifested by 
Level II hearing acuity in the right ear, and by Level I 
hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  An eye disorder, other than bilateral senile cataracts, 
was not incurred in, or aggravated by, active military 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for a bilateral eye disorder other than senile cataracts, and 
for an increased initial evaluation for bilateral hearing 
loss, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
December 2004 satisfied the duty to notify provisions with 
respect to the claim for a bilateral eye disorder.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran was not provided written notice of the precise 
provisions of Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the purpose of such notice is to inform 
that veteran that to substantiate a claim, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on his employment and daily life.  
The adjudicative documents of record indicate that for the 
veteran to substantiate a claim for an initial compensable 
evaluation, objective medical evidence must show that his 
hearing loss is worse than that contemplated by the 
noncompensable evaluation.  The veteran indicated actual 
knowledge of such requirements in the January 2006 notice of 
disagreement in arguing the reasons why his hearing loss 
merited a compensable evaluation.  More importantly, the 
veteran testified during his October 2007 VA examination, as 
well as his October 2007 Decision Review Officer hearing, 
about how his bilateral hearing loss impacts his daily life 
(the veteran was not currently employed at those times, for 
reasons other than inability to work due to his service-
connected hearing loss).  For these reasons, the Board finds 
that the veteran has not been prejudiced by any lack of 
written notice of the precise provisions of Vasquez-Flores, 
such that appellate adjudication may proceed.

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran has not indicated that he has sought or is in receipt 
of disability benefits from the Social Security 
Administration; accordingly, the RO's failure to request 
and/or obtain related disability determinations and the 
medical records considered in making those decisions was not 
in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in June 2004, November 2004, February 2005, October 
2007, January 2008 and April 2008.  38 C.F.R. § 3.159(c) (4).  
Although the veteran's representative indicated in June 2009 
that the most recent audiometric findings were from the 
October 2007 VA examination, and requested a new VA 
examination, the record does not appear to be incomplete such 
that an additional examination is required.  This is because 
neither the veteran nor his representative indicated at any 
point that the veteran's hearing had worsened since the 
October 2007 VA examination, such that the October 2007 VA 
examination was no longer a true representation of the 
veteran's current hearing acuity and therefore adequate for 
rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed).

Eye Disorder

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (finding additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Service connection for bilateral senile cataracts was granted 
as secondary to service-connected diabetes mellitus, type 2, 
by a December 2006 rating decision.  As there is no evidence 
that the veteran disagreed with the evaluation assigned, no 
further consideration of that issue will be made.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Additionally, the veteran has generally claimed a bilateral 
eye disorder, to include "blurry vision" (refractive error) 
and diabetic retinopathy, which he also asserts are secondary 
to his service-connected diabetes mellitus, type 2.  With 
respect to the veteran's claimed blurred vision, it is noted 
that the disabilities of the eye for which service connection 
can be granted are set forth at 38 C.F.R. § 4.74a (2008).  
However, for the purpose of compensation benefits, the law 
provides that refractive error is a congenital or 
developmental defect and not a disease or injury within the 
meaning of applicable regulation.  38 C.F.R. §§ 3.303(c), 
4.9.  VA regulations specifically prohibit service connection 
for refractive error of the eyes, even if visual acuity 
decreased in service.  See VAOPGCPREC 82-90, 56 Fed. Reg. 
45711 (1990).  Therefore, although diagnoses of refractive 
error were made during the June 2004 VA eye examination, VA 
diabetic eye checkups in January 2006 and April 2007, and the 
April 2008 VA diabetes mellitus examination, service 
connection for refractive error must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to the veteran's claimed diabetic retinopathy, 
his service treatment records, to include his July 1977 
service separation examination, show no evidence of any eye 
disorder.  The postservice medical evidence reflects that 
diabetes mellitus type 2 was diagnosed in approximately 1998.  
Although the veteran asserts that diabetic retinopathy was 
subsequently diagnosed by a private ophthalmologist, he did 
not identify this physician's name, and noted at the February 
2004 VA hypertension examination that those records were 
unavailable.  Moreover, the postservice eye examinations 
reflect no evidence of diabetic retinopathy.  The findings of 
the January 2006, April 2007, and February 2008 VA annual 
diabetic eye evaluations, as well as the June 2004 VA eye and 
April 2008 VA diabetes mellitus examination reports, all 
concur that no diabetic retinopathy was present.  Similarly, 
the February 2004 diabetes mellitus examination and June 2004 
VA eye examination noted no evidence of diplopia or other 
abnormal clinical eye symptoms related to the veteran's 
diabetes mellitus.  Accordingly, absent evidence of 
objectively diagnosed diabetic retinopathy, service 
connection for diabetic retinopathy is not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).

Because the law prohibits service connection for the 
veteran's refractive error, and there is no evidence of a 
current diagnosis of diabetic retinopathy, the preponderance 
of the evidence is against his claim for service connection 
for an eye disorder other than bilateral senile cataracts.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Once service connection is granted, disability ratings are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.   

Service connection for bilateral hearing loss was granted in 
a February 2005 rating decision, and a noncompensable initial 
evaluation assigned under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective October 1, 2004.  The veteran 
has asserted that his hearing is more severe than indicated 
by the assigned evaluation, and thus that a compensable 
evaluation is warranted.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability resulting from service-connected hearing loss, the 
Schedule establishes eleven levels of impaired efficiency, 
numerically designated from Level I to Level XI.  Level I 
represents essentially normal hearing acuity for VA 
compensation purposes, with hearing loss increasing with each 
level to the profound deafness represented by Level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2008).  

At the veteran's July 1977 service separation examination, an 
audiometric evaluation was conducted.  Although no word 
recognition testing was completed, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
45
LEFT
30
25
30
40
40

The first postservice evidence of bilateral hearing loss is 
in the November 2004 VA audiometric examination report.  At 
that time, mild to moderate sensorineural hearing loss was 
diagnosed; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
55
LEFT
25
25
35
55
55

Thus, the puretone thresholds averaged 41.25 in the right 
ear, and 42.5 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of 94 percent, 
bilaterally.

Additionally, the veteran's hearing acuity was tested during 
the October 2007 VA audiometric examination.  At that time, 
mild to moderately severe sensorineural hearing loss was 
diagnosed; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
60
60
LEFT
30
35
40
60
60

Thus, the puretone thresholds averaged 46 in the right ear, 
and 49 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear, and 92 percent in the left ear.

Applying the rating criteria to the findings for the November 
2004 VA examination results in Level I hearing acuity for 
both ears; applying the rating criteria to the findings for 
the October 2007 VA examination results in a Level II hearing 
acuity for the right ear, and a Level I hearing acuity for 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  However, 
applying the Roman numeral designations for each ear to Table 
VII results in a noncompensable evaluation for hearing 
impairment, regardless of whether the results of the November 
2004 VA examination, or the results of the October 2007 VA 
examination, are used.  38 C.F.R. § 4.85(h).  Thus, a 
noncompensable evaluation is warranted for the entire appeal 
period.  See also Fenderson, 12 Vet. App. at 126.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating for bilateral hearing loss inadequate.  
The veteran's bilateral hearing loss is evaluated as a mental 
disability pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
6100, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.  As demonstrated by 
the evidence of record, the veteran's bilateral hearing loss 
is manifested by Level II hearing acuity in the right ear, 
and by Level I hearing acuity in the left ear.  When 
comparing this disability picture with the Schedule, the 
Board finds that the veteran's disability picture is 
represented by a noncompensable disability rating for 
bilateral hearing loss.  A compensable rating is provided for 
certain manifestations of bilateral hearing loss, but the 
medical evidence demonstrates that those manifestations are 
not present in this case.  Additionally, in certain 
situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86(a), (b).  However, in this case, none of the hearing 
evaluations of record meet the criteria for an exceptional 
pattern of hearing impairment.  Therefore, 38 C.F.R. § 4.86 
(a) and (b) do not apply.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the 
noncompensable schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that this issue is not entitled 
to referral for an extraschedular rating.  Thun, 22 Vet. App. 
at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an initial compensable evaluation 
for bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for an eye disorder, other than service-
connected bilateral senile cataracts, is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

In this case, the veteran asserts that his diagnosed 
hypertension is related to his service-connected diabetes 
mellitus, type 2, or to exposure to biological and/or 
chemical agents during his participation in Project Shipboard 
Hazard and Defense (SHAD).  Review of the claims file reveals 
that additional development is required before appellate 
adjudication of this issue may proceed. 

The February 2005 VA hypertension examination concluded that 
since hypertension preceded the onset of diabetes mellitus, 
hypertension was "less likely as not" due to the diabetes 
mellitus.  However, the claims file contains no evidence that 
hypertension was diagnosed before diabetes mellitus.  The 
veteran indicated during the February 2004 VA diabetes 
mellitus examination that his hypertension and diabetes 
mellitus were simultaneously diagnosed in 1998; he indicated 
during the April 2008 VA diabetes mellitus examination that 
hypertension was diagnosed "shortly after" his diabetes 
mellitus.  However, as noted above, service connection may 
also be granted when a nonservice-connected disability is 
aggravated by a service-connected disorder.  To that end, no 
opinion of record addresses whether the veteran's 
hypertension has been aggravated by his diabetes mellitus.  
Such an opinion must be obtained.

Moreover, additional development is required with respect to 
the veteran's participation in Project SHAD.  Viewing the 
veteran's service personnel records and the Department of 
Defense Project SHAD Fact Sheets confirm the veteran's 
participation in two Project SHAD tests: Eager Belle I 
(January 1963 to March 1963) and Eager Belle II (February 
1963, March 1963, and June 1963).  Exposure to bacillus 
globigii was conceded on this basis.  However, as confirmed 
by viewing the veteran's service personnel records and the 
Department of Defense Project SHAD Fact Sheets, the ship to 
which the veteran was assigned from December 1962 to June 
1964 was noted by the Department of Defense as having been 
involved with three additional tests: Autumn Gold (May 1963), 
Flower Drum I (February 1964 to April 1964) and Shady Grove 
(May 1964).  The Department of Defense Fact Sheets on these 
tests note that personnel of those ships involved may 


have also been exposed to sarin gas, a nerve agent; sulfur 
dioxide; methylacetoacetate; coxiella burnetii, a biological 
weapon discontinued in 1972; and pasteurella tularensis.  It 
is noted that at the time of this decision, the website of 
the Office of the Secretary of Defense indicates that VA 
would have information, to include the personnel roster, for 
each of the three additional tests listed above.  See Project 
112/SHAD Fact Sheets, available at 
http://www.fhp.osd.mil/CBexposures/factSheets.jsp (last 
visited August 18, 2009).

To that end, the January 2008 VA hypertension examination 
report contains an opinion noting that the veteran's 
hypertension was "not as likely as not" directly caused by 
exposure to bacillus globigii.  Based on the additional 
Project SHAD tests in which the veteran's ship may have been 
involved, this opinion is insufficient on which to base an 
appellate decision, because the veteran's actual involvement 
in the above-noted tests, and therefore his actual exposure 
to the above-noted agents, was not considered.  Therefore, 
such actual involvement and exposure must be determined, and 
an additional opinion obtained.  

Accordingly, the issue of entitlement to service connection 
for hypertension is remanded for the following actions:

1.  The RO must research, and/or contact 
the Department of Defense or other 
appropriate agency, to determine whether 
the USS Granville Hall participated in 
Project SHAD tests Autumn Gold, Flower 
Drum I, and Shady Grove, and if so, 
whether the veteran was exposed to sarin 
gas, sulfur dioxide, methylacetoacetate, 
coxiella burnetii, and/or pasteurella 
tularensis, during those tests.  Any 
evidence obtained and/or the findings of 
such research, to include evidence 
confirming or excluding the veteran's 
participation in one or more of these 
tests, must be included in a memorandum 
that must be associated with the veteran's 
claims file.  

2.  Once the above memorandum is complete, 
and a copy associated with the claims 
file, the veteran's claims folder must be 
forwarded to a VA examiner with the 
appropriate expertise to provide an 
opinion as to the etiology of any 
hypertension found.  The claims file, a 
copy of this Remand, and a copy of the 
RO's memorandum with respect to the 
veteran's Project SHAD participation must 
be made available to and reviewed by the 
examiner.  

Following a review of the service and 
postservice medical records, the VA 
examiner must state whether the veteran's 
hypertension was caused by, or aggravated 
by, his 
service-connected diabetes mellitus, and 
if so, to what degree.  Additionally, if 
the Project SHAD participation memorandum 
and documentary evidence requested above 
indicates that the veteran was exposed to 
bacillus globigii, sarin gas, sulfur 
dioxide, methylacetoacetate, coxiella 
burnetii, and/or pasteurella tularensis, 
the examiner must state whether the 
veteran's hypertension is etiologically 
related to such exposure.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above is 
completed, the claim must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


